ICJ_172_ApplicationCERD_QAT_ARE_2019-05-02_ORD_01_NA_00_FR.txt.          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


             APPLICATION
  OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
       (QATAR v. UNITED ARAB EMIRATES)


             ORDER OF 2 MAY 2019




                2019
         COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


              APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
        (QATAR c. ÉMIRATS ARABES UNIS)


          ORDONNANCE DU 2 MAI 2019

                             Oﬃcial citation :
                Application of the International Convention
         on the Elimination of All Forms of Racial Discrimination
         (Qatar v. United Arab Emirates), Order of 2 May 2019,
                        I.C.J. Reports 2019, p. 358




                         Mode oﬃciel de citation :
                 Application de la convention internationale
       sur l’élimination de toutes les formes de discrimination raciale
        (Qatar c. Emirats arabes unis), ordonnance du 2 mai 2019,
                         C.I.J. Recueil 2019, p. 358




                                                              1169
                                              Sales number
ISSN 0074-4441                                No de vente:
ISBN 978-92-1-157371-8

                                     2 MAY 2019

                                       ORDER




             APPLICATION
  OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
   (QATAR v. UNITED ARAB EMIRATES)




              APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
    (QATAR c. ÉMIRATS ARABES UNIS)




                                     2 MAI 2019

                                ORDONNANCE

                                                                        358




              COUR INTERNATIONALE DE JUSTICE

                              ANNÉE 2019                                          2019
                                                                                  2 mai
                                2 mai 2019                                     Rôle général
                                                                                 no 172

              APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
                (QATAR c. ÉMIRATS ARABES UNIS)




                            ORDONNANCE

  Le président de la Cour internationale de Justice,
   Vu l’article 48 du Statut de la Cour et l’article 79, paragraphes 1 et 5,
de son Règlement,
   Vu l’ordonnance du 25 juillet 2018, par laquelle le président de la Cour
a ﬁxé au 25 avril 2019 et au 27 janvier 2020, respectivement, les dates
d’expiration des délais pour le dépôt d’un mémoire par l’Etat du Qatar et
d’un contre-mémoire par les Emirats arabes unis,
   Vu le mémoire dûment déposé par l’Etat du Qatar dans le délai ainsi
ﬁxé ;
   Considérant que, le 30 avril 2019, les Emirats arabes unis ont déposé
des exceptions préliminaires d’incompétence de la Cour et d’irrecevabilité
de la requête, et qu’un exemplaire signé de celles-ci a immédiatement été
transmis à l’autre Partie ;
   Considérant qu’en conséquence, en vertu des dispositions du para-
graphe 5 de l’article 79 du Règlement, la procédure sur le fond est suspen-
due et qu’il échet de ﬁxer un délai dans lequel la Partie adverse pourra
présenter un exposé écrit contenant ses observations et conclusions sur les
exceptions préliminaires ;
   Compte tenu de l’instruction de procédure V, aux termes de laquelle le
délai pour la présentation d’un tel exposé écrit ne devra en général pas

                                                                          4

             application de la ciedr (ordonnance 2 V 19)                   359

excéder quatre mois à compter de la date de présentation d’exceptions
préliminaires,
  Fixe au 30 août 2019 la date d’expiration du délai dans lequel l’Etat du
Qatar pourra présenter un exposé écrit contenant ses observations et
conclusions sur les exceptions préliminaires soulevées par les Emirats
arabes unis ;
  Réserve la suite de la procédure.

  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le deux mai deux mille dix-neuf, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de l’Etat du Qatar et au Gouverne-
ment des Emirats arabes unis.

                                                   Le président,
                                      (Signé) Abdulqawi Ahmed Yusuf.
                                                      Le greﬃer,
                                           (Signé) Philippe Couvreur.




                                                                             5

